NO. 12-15-00095-CR

                           IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

GLYNDA DENISE MORROW,                            §      APPEAL FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
       Glynda Denise Morrow appeals her conviction for intoxication manslaughter. Appellant’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                           BACKGROUND
       Appellant pleaded not guilty to the offense of intoxication manslaughter. The jury found
Appellant guilty of committing intoxication manslaughter with a deadly weapon, i.e., a vehicle. The
jury assessed a punishment of imprisonment for ten years and a $5,000 fine.


                          ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous. Appellant’s
counsel states that he has reviewed the record and concluded that it reflects no jurisdictional defects
or reversible error. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. [Panel Op.] 1978), Appellant’s brief presents a chronological procedural history of the
case and a professional evaluation of the record demonstrating why there are no arguable issues for
appeal.1 See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; Gainous, 436 S.W.2d at 138; see also
Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988). We have
conducted an independent review of the record and have found no reversible error. See Bledsoe v.
State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we conclude the appeal is
wholly frivolous.


                                                     CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). Having found that this appeal is wholly frivolous, we grant
counsel’s motion for leave to withdraw and affirm the trial court’s judgment.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy of
the opinion and judgment to Appellant and advise her of her right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish
to seek review of this case by the Texas Court of Criminal Appeals, she must either retain an
attorney to file a petition for discretionary review on her behalf or file a petition for discretionary
review pro se. Any petition for discretionary review must be filed with Texas Court of Criminal
Appeals within thirty days from the date of either this opinion or the last timely motion for
rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2; 68.3(a). Any petition for
discretionary review should comply with the requirements of Texas Rule of Appellate Procedure
68.4. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered May 27, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                (DO NOT PUBLISH)




         1
            Appellant’s counsel states that he provided Appellant with a copy of the Anders brief. Appellant was given
time to file her own brief in this cause. The time for filing such a brief has expired and we have received no pro se brief.


                                                              2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 27, 2016


                                         NO. 12-15-00095-CR


                                  GLYNDA DENISE MORROW,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1551-14)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.